significant index number department of the treasury internal_revenue_service dec 4e tep ralaz a b country c date d1 date d2 date d3 entity e pension_plan and fund f organization o plan r year y1 year y2 dear this is in reply to your request for a ruling concerning the income_tax treatment of annuity benefits receivable by you from pension_plan and fund f we hereby revoke our previous letter to you dated date this ruling letter replaces it completely if b survives you she per year also adjusted for cost of you also elected to have the pension fund transfer to plan r in country your according to the information submitted you became eligible for pension annuity benefits for life commencing on date d1 in the amount of dollar_figure payable monthly and adjusted annually for cost of living will be entitled to annuity payments of dollar_figure living c of the present_value of your contract or dollar_figure annuity benefit was reduced to reflect this distribution from your account you were born date d2 b was born date d3 from year y1 through year y2 you performed services for the entity e an agency of organization o during this time you were a citizen and resident of country c before you retired you contributed dollar_figure _ to the pension fund on date d1 per year pum f these employee contributions were includible in your gross_income over the same period your employer contributed twice that amount to the fund on your account these employer contributions were not includible in your income for the tax purposes of country c neither organization o nor entity e is a u s employer or entity at no time did you perform your services for your employer as a u s resident or within the u s however the pension fund f payments to you arise in the united_states based on the above facts and representations you requested a ruling as to the correct income_tax treatment of the annuity payments as if you were a u s resident international considerations country c may tax its residents on pensions arising in the u s only to under the united_states - country c income_tax treaty the treaty article the extent such payments would be included in u s gross_income if they had been received by a resident of the u s generally pension payments are included in gross_income under sec_72 of the internal_revenue_code_of_1986 the code but sub sec_72 excludes from income that portion of each payment which represents a return of the investment_in_the_contract the employee's own contributions which were includible in his gross_income at the time contributed usually constitute his investment_in_the_contract under sec_862 of the code compensation_for services performed outside of the us is foreign_source_income employer contributions to a pension_plan in respect of personal service performed outside the u s is treated as foreign_source_income u s residents are subject_to u s tax on their worldwide income including foreign_source_income under sec_61 of the code in addition u s residents are taxed on the earnings and accretions component of a distribution from a pension_plan whether the plan's trust is a domestic_trust or a foreign_trust il rules applicable to payments under annuity_contract although your annuity is finally made available to you in country c currency the payments arise within the u s and the amounts payable are first determined in u s currency the following considerations treat the pension as an annuity of u s dollars the amounts excludible for each year with respect to article of the treaty by reason of u s exclusion from income will be the amounts determined under the exclusion rule using u s currency this excludible amount remains fixed in u s currency even though the gross amount received may change because of cost_of_living_adjustments or because of changes in exchange rates each year at the exchange rates in effect at those times it is up to you to convert this u s exclusion amount to country c values sec_72 of the code provides that gross_income does not include that portion of each payment which represents a return of your investment in the uv54 son sy qh a h c contract for any annuity starting at date d1 the general_rule of sec_72 would be applicable for determining the excludible amount however notice_88_118 c b allowed retirees to elect to apply the simplified rule contained therein rather than the general_rule for determining the excludible amount you have elected to use the simplified rule the computation under this rule requires first determining the investment_in_the_contract as of the annuity_starting_date i lump sum payment return of investment sec_72 of the code provides for the treatment of payments received under an annuity_contract but received not as an annuity such as lump sum distributions sec_72 distinguishes different treatments for a lump sum paid before or after the start of an annuity in this case the lump sum was paid on the same day as the annuity_starting_date however the election to receive the lump sum was made before the annuity_starting_date and the annuity rate from the first day of the annuity obligation reflected the reduced account balance resulting from the payment of the lump sum sec_72 provides that if a lump sum is paid from a qualified_plan in connection with the commencement of an annuity it is to be treated as being paid before the annuity_starting_date even if the actual date of its transfer is not before the annuity_starting_date for these purposes your lump sum payment is treated as paid before the start of the annuity under sec_72 if a lump sum payment is paid under a qualified_plan before the start of the annuity that portion of the lump sum payment is excludible from income which bears to the whole payment the same ratio as the investment_in_the_contract bears to the account balance with a defined_benefit_plan an account balance is often not available but we will accept the present_value of your contract as representative of the account balance since your lump sum payment was percent of the present_value of the contract the total present_value of the contract would have been dollar_figure contributions of dollar_figure would be your investment_in_the_contract the ratio of the investment_in_the_contract to the account balance would be percent therefore percent of the lump sum payment or dollar_figure represented a return of your investment after this your remaining investment_in_the_contract would be dollar_figure your employee would have iv annuity payments under the simplified safe_harbor_rule of notice_88_1 the monthly exclusion amount is found by dividing your investment_in_the_contract by a divisor based on your age since your age at the annuity_starting_date was at least age and below age the divisor is considering your situation as if you were a u s resident your contributions to the plan reduced by the tax-free part of the lump sum payment would constitute the remaining investment_in_the_contract therefore your monthly exclusion amount would be dollar_figure dollar_figure this amount would be excludible from gross_income for each annuity_payment received under the contract until the total amount so excluded equaled the remaining investment amount of dollar_figure exempt_amount applicable under paragraph of article this ruling is limited to the issues expressly stated herein we are expressing no opinion as to the taxability or non-taxability of any payments for a nonresident this amount would be the of the treaty or alien you may need to attach a copy of this ruling to the initial tax_return in which you apply the above exclusion rule we are enclosing a copy for your country c tax_return if you have any question concerning this matter please contact d at not a toll-free number or you may contact d at sees also not a toll free number sincerely siyned donne m proetts donna m prestia manager actuarial group rulings agreements technical enclosures copy of this ruling notice deleted copy
